Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-2 are presented for examination.

Information Disclosure Statement
The IDS filed on 8/25/2020 are considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 16 of U.S. Patent No. 9,599,740. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same scope as of the patented claims and only differ in minor language wording.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nielsen et al (Nielsen), US 2010/0188245.

As per claim 1, Nielsen taught the invention including a utility locator, comprising:
A housing (figure 5: 136);
An antenna array for sensing a buried utility (pp. 0141-0142, 0161, 0174, 0177, 0182);
A memory (pp. 0149, 0178); 
A processing element for generating information associated with the buried utility (pp. 0142, 0149-0150, 0162); and 
A visual display operatively coupled to the processing element and/or memory, wherein the visual display provides a user interface for visually communicating 

As per claim 2, Nielsen taught the invention including a method for displaying information relating to one or more utilities on a user device, comprising:
Generating, on a display device, a visual representation of information regarding one or more sensed utilities (pp. 0141-0142, 0150, 0162), wherein the visual representation includes at least a representation of information relating to a position and depth of at least one sensed utility with respect to a first position of the locator (pp. 0125, 0127, 0130, 0138, 0157, 0385), and a representation of information relating to a direction of current flow of the at least one sensed utility (pp. 0131, 0184).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haddy, US 2014/0012503
Cho et al, US 2011/0148419

Olsson et al, US 2006/0232259
Maier et al, US 2006/0178849
Waite et al, US 2006/0055584
Olsson et al, US 7,830,149
Olsson et al, US 8,264,226
Turnet, US 5,056,454
Nielsen et al, US 9,177,403
Young et al, US 8,280,634
Martin, US 7,755,360
Green et al, US 6,735,888

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
August 3, 2021